963 A.2d 1291 (2009)
Jerald STURGIS, Appellant
v.
John/Jane DOE, Secretary, DOC, et al., Appellees.
No. 37 EAP 2008.
Supreme Court of Pennsylvania.
February 19, 2009.

ORDER
PER CURIAM.
AND NOW, this 19th day of February, 2009, it appearing that, contrary to the determination of the Commonwealth Court in its order of June 3, 2008, the record does not with certainty establish that the matter is moot, the order of the Commonwealth Court is hereby REVERSED and this matter is REMANDED to the Commonwealth Court for further proceedings.